Citation Nr: 0603111	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-21 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an effective date prior to August 13, 2003 
for the award of a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a ratings decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
March 1994 and October 2003.

The Board remanded this case back to the RO in June 2005, and 
the case has since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's PTSD symptoms include social isolation, 
poor insight, and judgment compromised under stress; however, 
the overall disability picture is no more than considerable 
in degree, as the evidence shows industrial impairment that 
is not more than considerably disabling.

3.  Through statements made during a September 24, 1993 VA 
examination, the Board has inferred an informal claim for 
TDIU as of that date; however, entitlement to this benefit 
did not arise prior to August 13, 2003.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
evaluation for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.130, Diagnostic Cod 9411 (2005); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

2.  The criteria for entitlement to an effective date prior 
to August 13, 2003 for the award of TDIU have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him 
comprehensive VA examinations addressing his PTSD.  There is 
no indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters issued between December 2002 and August 
2005.  By these letters, the RO also notified the veteran of 
exactly which portion of that evidence was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Additionally, the Board notes the December 2002 VCAA letter 
was issued subsequent to the March 1994 rating decision 
addressing the increased evaluation claim.  That decision, 
however, was issued more than six years prior to the 
enactment of the VCAA.  Moreover, as indicated above, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate this claim and assist him 
in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  Increased evaluation for PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The RO has evaluated the veteran's PTSD under the provisions 
of Diagnostic Code 9411, which have been revised during the 
pendency of this appeal.  

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996, a 50 percent 
disability evaluation for PTSD encompassed situations where 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  

A 70 percent evaluation under the old criteria of Diagnostic 
Code 9411 was warranted for situations where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment. 

A 100 percent evaluation under the old criteria of Diagnostic 
Code 9411 was in order in cases where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior; 
or a demonstrable inability to obtain or retain employment.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the latter criteria present three 
independent bases for a grant of a 100 percent evaluation 
under Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. 
App. 95, 98 (1994).

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002), a 
50 percent disability evaluation encompasses PTSD manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or an inability to 
establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See, e.g., VAOPGCPREC 7-2003.

The veteran's present evaluation for PTSD stems from a May 
1953 rating decision, in which the RO granted service 
connection for cephalgia in view of an in-service head injury 
with subsequent headaches.  A zero percent evaluation was 
assigned as of January 1953.  In July 1972, the RO increased 
this evaluation to 10 percent as of February 1971 and 
expanded the grant of service connection to include anxiety, 
in view of a moderate anxiety reaction that could not be 
disassociated from cephalgia.  In a June 1973 rating 
decision, the RO increased this evaluation to 30 percent as 
of February 1971 based on a May 1973 VA examination showing 
increased anxiety.

During the pendency of this appeal, as indicated in a June 
1994 rating action, the RO recharacterized the veteran's 
psychiatric disability as PTSD.  The evaluation for this 
disorder was increased to 50 percent as of August 1993 (the 
date of claim) in an October 2000 rating decision.

The Board is aware that the veteran, who reported retiring in 
1987 during his September 1993 VA examination, has not worked 
during the pendency of this appeal and has argued that his 
PTSD is a causal factor in this regard.  He has not, however, 
presented any competent evidence to support the finding that 
his PTSD has resulted in more than considerable industrial 
impairment or occupational and social impairment with reduced 
reliability and productivity due to symptoms.  

Specifically, when examined in May 1996, the veteran was 
assigned a GAF score of 65.  The examiner noted that the 
veteran was able to relate to the examiner, that he had 
friends, and that he was able to relate to his wife.  Also, 
the examiner reported that the veteran had a long work 
history and that he was symptomatic at work in the sense that 
he had arguments with his supervisors.  The examiner, 
however, stated that the veteran was still able to function 
quite well.  When examined in May 1998, the veteran again 
reported that he had not worked since his retirement in 1987.  
He related that he was a heavy equipment operator for 40 
years.  He stated that he was forced to stop working due to a 
back injury.  The examiner diagnosed the veteran as having 
PTSD and assigned a GAF score of 60.  In explaining the 
score's meaning, the examiner stated that the veteran had a 
good work record and that he was forced to retire after 40 
years due to a back injury.  He related that the veteran 
reported being socially withdrawn, and depressed.  Also, he 
stated that the veteran complained of experiencing 
interrupted sleep, combat nightmares, startle reactions, and 
intrusive memories.  In July 1999, the veteran made similar 
complaints when examined.  The examiner diagnosed PTSD and 
assigned a GAF score of 55.  

Examination in September 2000 continued to show that the 
veteran had various complaints related to his PTSD.  His 
work-related history was reported, and the veteran stated 
that he had problems getting along with others.  The examiner 
stated that the veteran's symptoms of PTSD have a moderate 
influence on his social life.  The examiner assigned a GAF 
score of 50.  With respect to employability, the examiner 
related that the veteran had not worked for the past 13 years 
primarily due to his back disability.

A July 2001 VA examination report was consistent with the 
other evaluations of record.  The veteran's complaints and 
social and industrial history were recorded.  He was given a 
GAF score of 55.  The examiner noted that the veteran was 
married, but that he was very isolative.  Moreover, in a May 
2003 VA examination report, the examiner noted "moderate 
symptoms" and indicated that "[t]he patient's psychiatric 
problem does not prevent him from getting employment."  See 
Johnson v. Brown, 7 Vet. App. at 98.  

The Board observes that the evidence fails to show that the 
veteran was terminated from a job because of PTSD symptoms.  
Reports consistently show that the veteran worked for 40 
years prior to retiring due to a back disability.  Moreover, 
VA examination reports from the 1990's to the 2000's show 
that the veteran's GAF score primarily ranged from 55 to 65, 
denoting no more than moderate psychological, social and 
occupational functioning.  Given these facts, the Board finds 
that the veteran's industrial impairment more nearly 
approximates the criteria for a 50 percent rating under 
either the old rating criteria of Code 9411 (considerable 
social and industrial impairment).  

Additionally, a higher rating of 70 percent is not warranted 
under the revised criteria of Code 9411.  In this regard, 
mental status examination reports from the 1990's to the 
2000's consistently show that the veteran was alert and 
oriented times three, he had no suicidal/homicidal ideation, 
and he had no disturbance of mental stream, thought or 
perception.  His speech was normal.  He has been married 
twice, both marriages for several years.  The symptoms 
necessary for the next higher rating of 70 percent have not 
been reported.  There is no evidence of suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); or an inability to establish and maintain effective 
relationships.  

With respect to the veteran's social impairment, the Board 
notes that he reported being isolated and that he had 
problems getting along with others.  Notwithstanding, the 
veteran's social complaints, the Board has not found 
corresponding impairment in terms of industrial impairment.  
In this regard, under the old criteria of 9411, the Board 
notes that under the old provisions of 38 C.F.R. § 4.129 
(also revised as of November 7, 1996), social inadaptability 
is to be evaluated only as it affects industrial 
adaptability.  The principle of social and industrial 
inadaptability as the basic criterion for rating disability 
from the mental disorders contemplates those abnormalities of 
conduct, judgment, and emotional reactions which affect 
economic adjustment (i.e., which produce impairment of 
earning capacity).  Id.  Additionally, his social impairment 
alone does not warrant an increased rating of 70 percent 
under the revised criteria.

Given the foregoing, the Board concludes that the overall 
disability picture more closely approximates the criteria for 
a 50 percent evaluation than a 70 percent evaluation under 
either the older or the revised diagnostic code.  In reaching 
this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected PTSD has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluation, and there is also no indication 
that this disorder has necessitated frequent periods of, or 
indeed any, hospitalization during the pendency of this 
appeal.  

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

III.  Earlier effective date for the grant of TDIU

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

However, 38 U.S.C.A. § 5110(b)(2) provides that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it was factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2) (providing that, if the claim is not 
received within one year from such date, the effective date 
is the date of receipt claim); Harper v. Brown, 10 Vet. App. 
125, 126-127 (1997) (holding that 38 C.F.R. § 3.400(o)(2) is 
applicable only where the increase in disability precedes the 
filing of the claim and the claim is received within one year 
of the increase).  

As such, determining whether an effective date assigned for 
an increased evaluation is proper under the law requires: (1) 
a determination of the date of the receipt of the claim for 
the increased evaluation, and (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Hazan v. Gober, 10 Vet. 
App. 511, 521 (1992).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r).  "Claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2001); see also Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication 
indicating an intent to apply for a benefit under the laws 
administered by VA could be considered an informal claim 
provided it identified, but not necessarily with specificity, 
the benefit sought.  38 C.F.R. § 3.155(a).  

The question of determining the effective date of a claim for 
TDIU was further addressed in Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  In this case, and as further analyzed 
by the General Counsel in VAOPGCPREC 12-2001 (July 6, 2001), 
the Federal Circuit determined that once a veteran submits 
evidence of a medical disability, makes a claim for the 
highest rating possible, and submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied.  Then, VA must consider the claim of entitlement 
to TDIU.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  38 C.F.R. § 3.157.  

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital. 38 C.F.R. § 3.157(b)(1).  
For reports prepared by a non-VA hospital where the veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).

Preliminarily, the Board has considered the veteran's 
contentions.  During his May 2005 Board hearing, the veteran 
asserted that the effective date for grant of TDIU should 
have been August 13, 2002, as that was the date that he was 
first assigned a combined evaluation of 70 percent.  See 
38 C.F.R. § 4.16(a). 

In this case, the RO, in the appealed October 2003 rating 
decision, granted entitlement to TDIU and assigned an 
effective date of August 13, 2003, the date the RO received a 
formal claim of entitlement to TDIU.  The two questions for 
the Board thus are (1) whether a "claim," defined under 
38 C.F.R. § 3.1(p), was received prior to that date; and (2) 
whether entitlement arose prior to that date.

The veteran's current claim for an increased evaluation for 
PTSD was received on August 16, 1993.  On September 24, 1993, 
the veteran underwent a VA psychiatric examination, during 
which he indicated that he "was forced to retire because of 
my back and my nerves." 

In view of 38 C.F.R. § 3.155(a) and VAOPGCPREC 12-2001, the 
Board finds that the veteran's commentary as to current 
unemployability from his September 24, 1993 VA examination is 
tantamount to an informal claim, and the Board will thus 
treat it as such.  See 38 C.F.R. § 3.157(b)(1).  

The question for the Board thus becomes whether the veteran 
was shown to be unable to secure or follow a substantially 
gainful occupation due to service-connected disorders prior 
to August 13, 2003.

In this regard, the Board notes that the veteran's service-
connected disorders, in addition to PTSD, include residuals 
of a cold injury to the left foot and to the right foot (each 
currently rated as 30 percent disabling, but previously rated 
as 20 percent disabling from August 13, 2002 until August 13, 
2003); tinnitus (rated as 10 percent disabling); and 
residuals of a perforated right eardrum, a superficial scar 
of the left cornea, and bilateral sensorineural hearing loss 
(all rated as zero percent disabling).  While the veteran met 
the initial criteria for schedular consideration for TDIU 
under 38 C.F.R. § 4.16(a) prior to August 13, 2003, a showing 
of unemployability due to service-connected disabilities 
prior to that date needs to be shown for a grant in this 
case.

Here, the Board has reviewed the claims file and finds no 
evidence prior to August 13, 2003 indicating such 
unemployability due to service-connected disabilities.  
Notably, none of the veteran's VA psychiatric examiners prior 
to that date found that his PTSD, in and of itself, precluded 
substantially gainful employment.  As noted above, the 
veteran's November 2000 VA examination report contains a GAF 
score of 50, but the examiner stated that the veteran had not 
worked in the past thirteen years primarily because of his 
back symptoms.  Service connection is not presently in effect 
for a low back disorder.

The Board also notes that none of the medical evidence 
addressing the veteran's other service-connected disorders 
indicates that those disorders, either by themselves or in 
conjunction with his PTSD, precluded substantially gainful 
unemployment prior to August 13, 2003.  Again, the Board is 
aware that the veteran was assigned a combined 70 percent 
evaluation as of August 13, 2002 and has argued for a grant 
of TDIU retroactive as of that date in view of this 
evaluation.  However, the medical evidence concerning 
unemployability prior to August 13, 2003 primarily concerned 
the veteran's nonservice-connected low back disorder.  The 
Board must point out again that, under 38 C.F.R. § 4.16(a), a 
combined 70 percent evaluation qualifies for consideration 
for, but not necessarily a grant of, TDIU on a schedular 
basis. 

In summary, the Board has conceded September 24, 1993 as the 
date of the veteran's claim of entitlement to TDIU.  However, 
the claims file contains no evidence indicating that the 
veteran's service-connected disorders, in and of themselves, 
rendered him unable to secure or follow a substantially 
gainful occupation prior to the currently assigned effective 
date of August 13, 2003 for TDIU.  

As such, the preponderance of the evidence is against the 
veteran's claim of entitlement to an effective date prior to 
August 13, 2003 for the award of TDIU, and this claim must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b).


ORDER

The claim of entitlement to an evaluation in excess of 50 
percent evaluation for PTSD is denied.

The claim of entitlement to an effective date prior to August 
13, 2003 for the award of TDIU is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


